--------------------------------------------------------------------------------


Exhibit 10.54
AMERICAN ECOLOGY CORPORATION
2006 Management Incentive Bonus Plan




1.
Purpose of the Plan

The purpose of the American Ecology Corporation 2006 Management Bonus Plan is to
provide certain of its key senior management employees, for the 2006 fiscal
year, with incentive compensation consistent with the interests of Company’s
shareholders.


2.
Eligibility

Eligibility in the Plan is limited to Board approved and designated senior
management employees of American Ecology and its subsidiaries (the “Company”).
For purposes of the Plan, the Compensation Committee of the Company’s Board of
Directors, is the Plan Administrator.


A listing of employees approved by the Board of Directors (“Participants”) shall
be maintained and administered by the CFO under the direction of the Plan
administrator and is attached as Exhibit A. Participation in the Plan supersedes
any prior agreements, either written or verbal.


To be eligible for the incentive award (a “Bonus Award”) under the Plan, a
Participant must have been employed on a full-time basis by the Company for the
entire 12 months of 2006 (the “Performance Period”) and must be employed on the
last day of the Performance Period and at the date of any such payment. Plan
Participants whose employment with the Company has been terminated, for any
reason whatsoever, prior to the payment of any Bonus Award, shall not be
eligible to receive any payment hereunder.


3.
Participant Groups

The Plan provides for two Participant categories in 2006.


A) Senior Corporate Management - This category includes two Corporate Vice
Presidents and their bonuses is based on the following criteria:



 
a.
Vice President & Chief Information Officer. Fifty percent (50%) of the bonus
shall be based on the Company achieving operating income including the cost of
such bonuses. Up to an additional fifty percent (50%) shall be awarded, at the
discretion of the CFO, for achieving priorities for new information systems
development and implementation, servicing ongoing Information Technology needs,
teamwork, support for the Company’s operating facilities and other evaluative
factors.




 
b.
Vice President, Hazardous Waste Operations. Fifty percent (50%) of the bonus
shall be based on the Company achieving operating income including the cost of
such bonuses. Up to an additional fifty percent (50%) shall be awarded at the
discretion of the CEO for management of sites and of capital assets.



B) Operating Facility Management - This category includes the four operating
facility General Managers. Twenty five percent (25%) of the bonus shall be based
upon achievement of the 2006 Company operating income budget including the cost
of such bonuses and twenty five percent (25%) for Site operating income budget.
Up to an additional fifty percent (50%) shall be awarded, at the discretion of
the CEO, with input from the Vice President, Hazardous Waste Operations, based
on achieving 2006 priorities, compliance, health and safety, effective use of
Company assets, team work, and other evaluative factors.


--------------------------------------------------------------------------------



4.
Bonus Awards

A) Cash award at target performance up to 35% of Participants’ base salary. The
Board approved 2006 budgets, will serve as target performance goals.


B) An additional cash award of 10% of base salary. Added bonus will be paid if
the Company exceeds its 2006 corporate consolidated operations income budget by
10.7% or more.


Any and all Bonus Awards shall be based on the availability of the Company’s
final audited financial statements for the Performance Period, prepared in
accordance with generally accepted accounting principles. For purposes of the
Plan, “Operating Income” is defined as Gross Profit less Selling, General and
Administrative Expenses after any accrual for Bonus Awards.


The Company shall pay Bonus Awards, if any, to Plan Participants upon
certification by the Company’s Chief Executive Officer and/or Chief Financial
Officer that such payments are authorized by the Plan Administrator and all
applicable criteria contained herein have been met. All Bonus Award payments
shall be made within a reasonable time after approval and availability of the
Company’s final audited financial statements for the Performance period.


5.
Procedure

The Plan Administrator shall have full power, discretion and authority to
administer and interpret the Plan, including the calculation and verification of
all Bonus Awards, and to establish rules and procedures for its administration,
as the Plan Administrator deems necessary and appropriate. Any interpretation of
the plan or other act of the Plan Administrator in administering the Plan shall
be final and binding on all Plan Participants. No member of the Plan
Administrator or the Board of Directors shall be liable for any action,
interpretation, or construction made in good faith with respect to the Plan. No
member of the Plan Administrator shall participate in the Plan. The Company
shall indemnify, to the fullest extent permitted by law, each member of the
Board who becomes liable in any civil action or proceeding with respect to
decisions made relating to the Plan. The CFO shall provide the Plan
Administrator with a year-end report of Participants in the Plan and their
respective annual salaries, along with any other information that the Plan
Administrator may request.


A Plan Participant may be removed from the Plan, with no right to any Bonus
Award under the Plan, if it is determined in the discretion of the Plan
Administrator that any of the following have occurred:


a) Insubordination, misconduct, malfeasance, or any formal disciplinary action
taken by the Company during the performance year or prior to payment.
b) Disability. Should a Participant not be actively at work for an extended
period of time due to an illness or injury, in such a way as to qualify for
long-term disability benefits, he/she may not receive a bonus.
c) Demotion. If a Plan Participant is removed from the Participant group that
made him or her eligible Participant under the Plan at any time during the
Performance Period, then such employee shall be deemed to be ineligible for
participation in the Plan and shall not receive any Bonus Award under the Plan.


6.
Miscellaneous Provisions.



a) Employment Rights. The Plan does not constitute a contract of employment and
participation in the Plan will not give a Participant the right to continue in
the employ of the Company on a full-time, part-time or other basis or alter
their at-will employment status. Participation in the Plan will not give any
Participant any right or claim to any benefit under the Plan, unless such right
or claim has specifically been granted by the Plan Administrator under the terms
of the Plan.


--------------------------------------------------------------------------------



b) Plan Administrator’s Final Decision. Any interpretation of the Plan and any
decision on any matter pertaining to the Plan that is made by the Plan
Administrator in its discretion in good faith shall be binding on all persons.


c) Governing Law. Except to the extent superseded by the laws of the United
States, the laws of the State of Idaho, without regard to its conflicts of laws
principles, shall govern in all matters relating to the Plan.


d) Interests Not Transferable. Any interest of Participants under the Plan may
not be voluntarily sold, transferred, alienated, assigned or encumbered, other
than by will or pursuant to the laws of descent and distribution.
Notwithstanding the foregoing, if a Plan Participant dies during the Performance
Period, or prior to payment of the Bonus Award, then a pro rata portion of the
Bonus Award earned by such deceased Participant shall be paid to the deceased
Participant’s beneficiary, as designated in writing by such Participant;
provided however, that if the deceased Participant has not designated a
beneficiary then such amount shall be payable to the deceased Participant’s
estate.


e) Severability. In the event any provision of the Plan shall be held to be
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if such illegal or invalid provisions had never been contained in
the Plan.


f) Withholding. The Company will withhold from any amounts payable under the
Plan applicable withholding including federal, state, city and local taxes, FICA
and Medicare as shall be legally required. Additionally, the Company will
withhold from any amounts payable under the Plan, the applicable contribution
for the Participant’s 401(k) Savings and Retirement Plan as defined in the
401(K) Plan description protected under ERISA.


g) Effect on Other Plans or Agreements. Payments or benefits provided to a Plan
Participant under any stock, deferred compensation, savings, retirements or
other employee benefit plan are governed solely by the terms of each of such
plans.


Effective Date


This Plan is effective as of January 1, 2006, based on 12/01/2005 approval by
the Board of Directors of the Company.




Agreed and Accepted:
                             
NAME
 
DATE
 


--------------------------------------------------------------------------------



AMERICAN ECOLOGY CORPORATION
2006 Management Incentive Bonus Plan




ELIGIBLE PARTICIPANTS


John Cooper - Vice President and Chief Information Officer
Simon Bell - Vice President, Hazardous Waste Operations
Robert Marchand - General Manager, US Ecology, Nevada
Ryan McDermott - General Manager, US Ecology, Idaho
Kenneth Knibbs - General Manager, US Ecology Texas
Thomas Hayes - Vice President and General Manager, US Ecology Washington


--------------------------------------------------------------------------------



BENEFICIARY DESIGNATION FORM


I hereby designate the following person or persons as Beneficiary to receive any
management incentive bonus payments due under the attached American Ecology
Corporation Management Incentive Bonus Plan for 2006, effective January 1, 2006,
in the event of my death, reserving the full right to revoke or modify this
designation, or any modification thereof, at any time by a further written
designation:


Primary Beneficiary





           
Name of Individual
 
Relationship to Me
 
Birth Date (if minor)
 




   
Address
 




       
Name of Trust
 
Date of Trust
 




   
Trustee
 



Provided, however, that if such Primary Beneficiary shall not survive me by at
least sixty (60) days, the following shall be the Beneficiary:


Contingent Beneficiary





           
Name of Individual
 
Relationship to Me
 
Birth Date (if minor)
 




   
Address
 





This beneficiary designation shall not affect any other beneficiary designation
form that I may have on file with the Company regarding benefits other than that
referred to above.





   
Date
         
Name
             
Signature
 

 
 

--------------------------------------------------------------------------------